PER CURIAM:
Jessie B. Hayes appeals the district court’s order adopting the magistrate judge’s report and recommendation and dismissing her complaint alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hayes v. Potter, No. 2:07-cv-00825-DCN, 2007 WL 1582656 (D.S.C. June 1, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.